Cole, J.
— The minutes of tbe evidence taken before tbe grand jury and returned witb tbe indictment, while they contain references to tbe defendant Morris, nevertheless do not show sufficient facts to justify tbe finding of tbe indictment, as against him. But this is not a ground for quashing or setting aside tbe indictment. Rev., § 4691. See, also, The State v. Bowers, 17 Iowa, 46, and The State v. Van Vleet, 23 id. 27. When a motion to set aside an indictment is denied by tbe court, tbe defendant must immediately demur or plead thereto. § 4696. If be refuse to do either, “ a plea of not guilty must be entered by tbe court.” § 4722. Tbe court therefore did not err, either in overruling the motion to set aside tbe indictment or in entering tbe plea of not guilty.
Affirmed.